Citation Nr: 1112440	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  02-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The appellant served in the Army Reserves, including a period of annual training in May 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant appeared and testified at two hearings, one in December 2003 before a Veterans Law Judge who is no longer with the Board, and one in April 2008, before the undersigned Veterans Law Judge sitting in Albuquerque, New Mexico.  Transcripts of these hearing are associated with the claims file.

In June 2004, December 2007, and May 2008, the Board remanded the issue of entitlement to service connection for a right knee disability for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board previously decided this issue in October 2009, as discussed below.  


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  In an October 2009 decision, the Board denied the appellant's claim for service connection for a right knee disability.

In October 2009 the appellant submitted additional service department records.  Specifically, the records include the appellant's orders to annual training in May 1981, a fact that had not previously been established.  Thus, in the interest of due process these records will be considered by the Board.  

Accordingly, the October 1, 2009 Board decision addressing the issue of entitlement to service connection for a right knee disability is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).  Rather, the Board will reconsider the appellant's claim as if the October 2009 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).


FINDINGS OF FACT

1.  Service department records establish that the appellant was ordered to Army Reserve annual training at Camp El Deseo in Cuba, New Mexico, from May 10, 1981 to May 23, 1981.  

2.  Lay statements establish that the appellant injured his right knee when exiting an Army truck during annual training in Cuba, New Mexico, in 1981.  

3.  Resolving all doubt in the appellant's favor, the preponderance of the competent and credible evidence indicates that his current right knee disability is related to his right knee injury during service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability (diagnosed as history of right knee injury with residuals of lateral subluxation of the patella, chronic pain, limitation of motion, and recurrent swelling) have been met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


As an initial matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  However, in light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant asserts that while building a Girl Scout camp in Cuba, New Mexico, while on annual training in the Army Reserve, he injured his right knee when exiting an Army truck.

The appellant sought private treatment in July 1982 and reported injuring his right knee in May 1981 when he stepped off of an Army truck.  After examination, the clinician diagnosed old O'Donoghue's unhappy triad, right knee. 

In September 2003 one of the appellant's comrades, LG, completed a statement in which he relayed that he served with the appellant in the Army Reserve in the early 1980's.  LG witnessed the appellant jump off an Army truck to retrieve some equipment to erect a Girl Scout Camp in Deseo and then wrench in pain when he hit the ground from the fall and grab his right knee.  The appellant was reportedly sent to the hospital.  

A statement was also completed by another comrade in November 2009.  The comrade noted that he and others, including the appellant, had been constructing a Girl Scout camp in Cuba, New Mexico in May 1981 and the appellant grabbed his knee, apparently in pain, after dismounting from the rear of a truck.  

Army Reserve orders show that the appellant's unit was ordered to annual training at Camp El Deseo, Cuba, New Mexico from May 10, 1981 to May 23, 1981.  An attachment to the orders lists the appellant and LG as subject to the order.  

The Board has no reason to doubt the credibility of the appellant, LG, or the appellant's other comrade.  Thus, resolving reasonable doubt in favor of the appellant, the Board finds that the appellant injured his right knee during annual training in the Army Reserve in May 1981.  Thus, the remaining question is whether the appellant has a current disability of the right knee that is related to his injury in May 1981.  

The appellant was afforded a VA joints examination in May 2007.  The appellant reported injuring his right knee during annual training in May 1981.  After an examination, the appellant was diagnosed with history of right knee injury with residuals of lateral subluxation of the patella, chronic pain, limitation of motion, and recurrent swelling.  The physician opined that the appellant's current right knee disorder is sequela of a knee injury that could have occurred at any time in his adult life.  Given the statement from LG that the appellant injured his right knee during annual training, the physician opined that the appellant's current right knee disorder is at least as likely as not caused by or a result of injury to the right knee while in the Reserves.  As noted above, the Board is accepting the statement from LG as credible.  Thus, the physician's opinion is given high probative weight.  There is no other opinion regarding the etiology of the right knee disability contained in the claims file.  

Given the above, the Board finds that service connection for a right knee disability (diagnosed as history of right knee injury with residuals of lateral subluxation of the patella, chronic pain, limitation of motion, and recurrent swelling) is warranted.  






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for right knee disability (diagnosed as history of right knee injury with residuals of lateral subluxation of the patella, chronic pain, limitation of motion, and recurrent swelling) is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


